The plaintiffs petition for certification for appeal from the Appellate Court, 87 Conn. App. 699 (AC 24855), is granted, limited to the following issue:
*935The Supreme Court docket number is SC 17425.
Lori Welch-Rubin, in support of the petition.
Luke A. Weinstein, pro se, in opposition.
Decided May 4, 2005
“Did the Appellate Court properly reverse the trial court’s judgment on the basis that the trial court had improperly imputed an amount of investment income to the defendant?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.